DETAILED ACTION

Claims 1 and 5-19 are pending. Claims 1, 7-9, 17, 18 and 19 have been amended. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final office action is in response to the applicant’s response received on 03/15/2021, for the advisory office action mailed on 03/02/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are moot in view of new ground(s) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-7 and 10-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US-PGPUB-NO: 2018/0173614 A1) hereinafter Gong, in further view of Varadarajan (US-PGPUB-NO: 2015/0378968 A1) and Wagner et al. (US-PGPUB-NO: 2011/0286631 A1) hereinafter Wagner.

As per claim 1, Gong teaches a method for performing an automated computer test, using a test description, the automated test being configured, when executed, to cause a test computer system to communicate with a graphical user interface (GUI) of a system under test (SUT) comprising one or more computer programs being executed upon a computer device, wherein the test description is configured to be executed by a test program to cause the test computer system to perform an automated computer test by comparing a received image from a GUI of the system under test with one or more reference images to identify an expected image, the method comprising: a) receiving a reference image representative of an expected image on the GUI of the SUT (“In block 408, the host computing device 102 reads one or more test script commands to identify a user interface action to be performed on a user interface object,” see Gong paragraph [0044]), the reference image having an image boundary (“In some embodiments, in block 410 the host computing device 102 reads a reference object associated with the test script command.,” see Gong paragraph [0044]); b) updating the test description with the received reference image (“For example, the host computing device 102 may read a reference image file associated with the user interface object,” see Gong paragraph [0044]); c) identifying whether one or more text characters are present within the image boundary of the reference image (“In some embodiments, in block 416, the host computing device 102 may perform optical character recognition to detect the user interface object,” see Gong paragraph [0047]); d) based on the identified text characters (“For example, the host computing device 102 may determine the text labels for buttons or other user interface objects in the display interface 208 and search for a text label matching a text label associated with the test script,” see Gong paragraph [0047]) e) applying one or more image transformations to the reference image to generate one or more transformed reference images (“The script transformation module 230 is configured to generate an object-based test script including one or more object-based script commands.  Each object-based script command identifies the user interface object and the associated user interaction.  The object-based script command may identify the user interface object using data that may be detected by the object detection module 224 with the computer vision algorithm, such as a reference image,” see Gong paragraph [0029]), wherein the one or more image transformations are applied only to the unmasked portion of the reference image to generate transformed reference images (“After matching the reference image 514, the host computing device 102 may read statement 520 and then generate a touch down event at a touch point 526 within the region 512 that matches the reference image 514,” see Gong paragraph [0059]) or wherein the one or more image transformations are applied to the whole of the reference image and a correspondingly transformed mask applied to the transformed reference images (“As shown, the touch point 526 has different absolute coordinates compared to the original touch point 504.  Similarly, the host computing device 102 may read statement 522 and then generate a touch up event at the touch point 526.  Thus, the test computing device 104b may continue to execute the application 206 based on the user interface actions generated by the host computing device 102,”see Gong paragraph [0059]) g) responsive to the identification of a transformed expected image, performing subsequent operations and/or verification steps on the system under test (“In some embodiments, the host computing device 102 may transform a coordinate-based test script into an object-based test script by replacing coordinate-based script commands with object-based script commands,” see Gong paragraph [0040]).
Gong does not teach d) responsive to any identified text characters in step c), defining a mask region within the reference image boundary. However, Varadarajan teaches d) responsive to any identified text characters in step c), defining a mask region within the reference image boundary (“In step 230, the visual testing computer applies the first mask to the first image to produce a first stenciled image.  For example, visual testing computer 130 may apply mask 400 to interface image 300, to produce stenciled image 500,” see Varadarajan paragraph [0087]).
Gong and Varadarajan are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Gong’s teaching of device independent application testing with Varadarajan’s teaching of determining whether a user interface is broken after modification to incorporate the teachings of a mask region to detect changes.
Gong modified with Varadarajan does not teach f) performing image analysis to identify a transformed expected image on the GUI of the SUT using one or more transformed reference images, wherein the image analysis comprises matching an unmasked portion of a transformed reference image to a portion of the GUI of the SUT, wherein the unmasked portion of the transformed reference image is visually different from a corresponding portion of the reference image. However, Wagner teaches f) performing image analysis to identify a transformed expected image on the GUI of the SUT using one or more transformed reference images (“The tracking process 210 is used to track the pose of targets, i.e., the position and orientation of the targets with respect to the camera 110, that have previously been detected by the detection process 200,” see Wagner paragraph [0025], where the tracking process is interpreted as image analysis being done to target poses (i.e., transformed expected image) using , wherein the image analysis comprises matching an unmasked portion of a transformed reference image to a portion of the GUI of the SUT (“The detection process 200 only searches unmasked image areas and uses a process such as Scale Invariant Feature Transform (SIFT), or Speeded-up Robust Features (SURF), or modifications thereof, or any other desired method, to match keypoints against a feature database,” see Wagner paragraph [0025]), wherein the unmasked portion of the transformed reference image is visually different from a corresponding portion of the reference image (“The detection process 200 checks the matches using geometrical constraints against outliers and estimates the pose of each newly detected target, which are then provided back to the tracking process 210,” see Wagner paragraph [0025], wherein the outliers are interpreted as visually different from previously detected targets (i.e., reference images)).
Gong, Varadarajan and Wagner are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Gong’s teaching of device independent application testing and Varadarajan’s teaching of determining whether a user interface is broken after modification with Wagner’s teaching of a mobile platform which detects and tracks a target in real time to create an occlusion mask to incorporate the teachings of a detection and tracking to speed up the detection task within a graphical user interface as taught in Gong modified with Varadarajan.

As per claim 5, Gong modified with Varadarajan and Wagner teaches wherein step d) further comprises determining the boundaries of each text character in the reference image (“For example, a script command may include text data for identifying the user interface object using an optical character recognition algorithm (e.g., the text data "START GAME" in the illustrative embodiment),” see Gong paragraph [0056]).

As per claim 6, Gong modified with Varadarajan and Wagner teaches wherein step d) further comprises defining the mask region to be equal to or greater than the boundaries of each text character in the reference image (“A mask may be applied in an image by removing the color data in the image that corresponds to a masked region in the mask.  Thus, stenciled image 500 includes header 302 and text content 306, but not ad 304.  Ad 304 was removed because masked region 405 in mask 400 masked out the region that included ad 304,” see Varadarajan paragraph [0087]).

As per claim 7, Gong modified with Varadarajan and Wagner teaches wherein the one or more image transformations comprise a dimensional scaling of the reference image and the transformed reference images comprise one or more dimensional scalings of the reference image (“Subtracting an image from another may comprise scaling the images to be the same dimensions and/or converting each image to an intensity and/or greyscale image,” see Varadarajan paragraph [0083]).


As per claim 10, Gong modified with Varadarajan and Wagner teaches wherein step b) comprises identifying one or more text characters using optical character recognition (“For example, in some embodiments the host computing device 102 may perform optical character recognition on the display interface 524 to detect a specified user interface object,” see Gong paragraph [0060]).

As per claim 11, Gong modified with Varadarajan and Wagner teaches wherein step c) further comprises storing the identified text characters as text characters associated with the reference image (“Thus, in the illustrative embodiment, the host computing device 102 may search for the text data "START GAME" in the display interface 524,” see Gong paragraph [0060]).

As per claim 12, Gong modified with Varadarajan and Wagner teaches wherein, subsequent to step f), responsive to the identification of a transformed expected image within a portion of the GUI of the SUT, the method further comprises: h) identifying, within the portion of the GUI of the SUT, any text characters (“The manually specified offset may allow the host computing device 102 to identify user interface objects that change appearance (e.g., graphical appearance, text label, etc.) but maintain the same relative position to identifiable features of the display interface 208,” see Gong paragraph [0050]).

As per claim 13, Gong modified with Varadarajan and Wagner teaches wherein subsequent to step h), the method further comprises: i) comparing the identified text characters within the portion of the GUI of the SUT with the text characters associated with the reference image (“Example 14 includes the subject matter of any of Examples 1-13, and wherein to determine whether the user interface object is detected further comprises to map text data associated with the user interface object to second text data using a dictionary mapping,” see Gong paragraph [0075]).

As per claim 14, Gong modified with Varadarajan and Wagner teaches wherein step g) is only carried out responsive to identification of the expected image and a correspondence between the identified text characters within the portion of the GUI of the SUT and the text characters associated with the reference image (“Example 14 includes the subject matter of any of Examples 1-13, and wherein to determine whether the user interface object is detected further comprises to map text data associated with the user interface object to second text data using a dictionary mapping,” see Gong paragraph [0075]).

As per claim 15, Gong modified with Varadarajan and Wagner teaches wherein steps a) to e) are performed prior to execution of an automated test on a SUT (“Example 15 includes the subject matter of any of Examples 1-14, and wherein to perform the user interaction on the user interface object of the application of the second test computing device comprises to generate a synthetic user selection of the user interface object with the second test computing device,” see Gong paragraph [0076]).

As per claim 16, Gong modified with Varadarajan and Wagner teaches wherein steps a) to e) are performed during execution of an operation or validation step during an automated test on a SUT (“Example 17 includes a computing device for application testing, the computing device comprising a test evaluation module to read an object-based script command from a test script, wherein the object-based script command identifies a user interface object and a user interaction,” see Gong paragraph [0078]).

As per claim 17, Gong modified with Varadarajan and Wagner teaches wherein the one or more transformed reference images are generated responsive to the failure to identify a transformed expected image using the reference image (“Example 19 includes the subject matter of any of Examples 17 and 18, and wherein the test evaluation module is further to indicate a test failure in response to a determination that the user interface object is not detected,” see Gong paragraph [0080]).

As per claim 18, this is the non-transitory computer readable claim to method claim 1. Therefore it is rejected for the same reason as above.

As per claim 19, this is the computer system claim to method claim 1. Therefore it is rejected for the same reason as above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-PGPUB-NO: 2018/0173614 A1), Varadarajan (US-PGPUB-NO: 2015/0378968 A1) and Wagner et al. (US-PGPUB-NO: 2011/0286631 A1), in further view of Davila et al. (US-PGPUB-NO: 2012/0064204 A1) hereinafter Davila.

As per claim 8, Gong modified with Varadarajan do not teach wherein one or more image transformations comprise a rotation of the reference image and the transformed reference images comprise one or more respective rotations of the reference image. However, Davila teaches wherein one or more image transformations comprise a rotation of the reference image and the transformed reference images comprise one or more respective rotations of the reference image (“Users can modify image media, backgrounds, frames, and text within the system 100.  Functions for modifying and editing images include, but are not limited to color skewing, cropping, zooming, rotating, conversion to black/white or grayscale, and filtering.  Images can be previewed, stretched, scaled, skewed, or otherwise manipulated in a Graphical User Interface to obtain a desired result for the user,” see Davila paragraph [0127]).
Gong, Varadarajan, Wagner and Davila are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Gong’s teaching of device independent application testing, Varadarajan’s teaching of determining whether a user interface is broken after modification and Wagner’s teaching of a mobile platform which detects and tracks a target in real time to create an occlusion mask with Davila’s teaching of an online decorating system for editable products to incorporate the teachings of being able to manipulate images to obtain a desired result.

As per claim 9, Gong modified with Varadarajan, Wagner and Davila teaches wherein one or more image transformations comprise a stretch or skew of the reference image and the transformed reference images comprise one or more respective stretches or skews of the reference image (“Users can modify image media, backgrounds, frames, and text within the system 100.  Functions for modifying and editing images include, but are not limited to color skewing, cropping, zooming, rotating, conversion to black/white or grayscale, and filtering.  Images can be previewed, stretched, scaled, skewed, or otherwise manipulated in a Graphical User Interface to obtain a desired result for the user,” see Davila paragraph [0127]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amintafreshi (US-PGPUB-NO: 2012/0243745 A1), Barmeir et al. (US-PGPUB-NO: 2011/0214107 A1), Schein et al. (US-PGPUB-NO: 2014/0033091 A1) and Slachclak et al. (EP-2,743,832 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193